375 U.S. 452 (1964)
ARROW CARRIER CORP.
v.
UNITED STATES ET AL.
No. 467.
Supreme Court of United States.
Decided January 20, 1964.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY.
Christian V. Graf for appellant.
Solicitor General Cox, Assistant Attorney General Orrick, Lionel Kestenbaum, Robert W. Ginnane and H. Neil Garson for the United States and the Interstate Commerce Commission.
William A. Goichman, Joseph C. Bruno and Edward Munce for the Pennsylvania Public Utility Commission.
Ernest R. von Starck, Robert H. Young and Carl Helmetag, Jr. for the Pennsylvania Railroad Co. et al.
PER CURIAM.
The motion of Pennsylvania Public Utility Commission to be added as a party appellee is granted. The motion to correct the caption to include the Pennsylvania Railroad Company, Highway Express Lines, Inc., and Modern Transfer Co., Inc., as parties appellee is granted. The motions to affirm are granted and the judgment is affirmed.